Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on April 26, 2022.
	Claims 1-2, 4-9, 11-22 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 1-7 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendment to claim 1 has addressed the rejection.  Accordingly, the rejection has been withdrawn.  New grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
Claims 1, 6-9, 13-15, and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Kodaypak et al. US Patent Publication No. 2018/0367604 in view of Sherf et al. US Patent Publication No. 2017/0201571, Lou et al. US Patent Publication No. 2020/0178260, and Li et al. US Patent Publication No. 2009/0323575.  The amendments to claims 1, 8, and 15 have overcome the prior rejection.  Accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification does not describe the amended feature of “determining, by the edge device, whether a total number of the one or more second user devices satisfy a threshold based on the one or more first user devices satisfying another threshold.”  Applicant has not pointed out support the features (MPEP 714.02 The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.).
Applicant’s specification discloses,
[0033]    In some implementations, after obtaining the information, MEC device A may determine a total number of the one or more user devices B. For example, MEC device A may process the information to determine the total number of the one or more user devices B. In some implementations, MEC device A may determine whether the total number of the one or more user devices B satisfies the threshold (e.g., whether the total number of the one or more user devices B is greater than or equal to the threshold).

[0035]    Additionally, or alternatively, as shown in Fig. 1J and by reference number 144, MEC device A may determine that the total number of one or more user devices B satisfies the threshold (e.g., the total number of the one or more user devices B is greater than or equal to the threshold)

The specification describes, additionally or alternatively, that the edge device may determine whether a total number of the second user devices satisfy the threshold, wherein MEC device A may determine that the total number of one or more user devices B satisfy the threshold.  However, the specification does not provide a description that the determination is based on the one or more first user devices (user devices A) satisfying another threshold.  Applicant’s specification, on paragraphs [0019]-[0020], describes MEC device A determining whether one or more user devices A satisfies the threshold.  However, this determination is not used as a basis for determining whether the number of second user devices satisfy the threshold.
Claims 8 and 15 also comprise the features and are rejected under a similar rationale as claim 1.
Regarding claim 8, the specification does not describe the amended feature of “a different edge device to one or more of: send the content to the one or more second user devices via the base station based on the total number of the one or more second user device satisfying the threshold.” (emphasis noted)
The specification recites in part,
[0035] In some implementations, when MEC device A may determine that MEC device C can satisfy the latency requirement, MEC device A may cause MEC device C to send the content (e.g., as a multicast or broadcast transmission) to the one or more user devices A and/or the one or more user devices B.

[0036] MEC device C and/or MEC device D may send the content to the one or more user devices A via base station A. Additionally, or alternatively, MEC device C and/or MEC device D may send the content to the one or more user devices B via base station B.

As shown in figure 1J and paragraph [0035] of the specification, user devices A communicate with MEC A via Base Station A and user devices B communicate with MEC B via Base Station B.  The specification describes a different edge device such as MEC device C or MEC device D that sends content to user devices A via base station A and send content to user devices B via base station B.  The claim discloses the first user devices are associated with an edge device and the second user devices are associated with another edge device.  The specification does not describe a different edge device, such as MEC device C or MEC device D, sending the content to one or more second user devices via the same base station that is associated with the first user devices, i.e. “the base station.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recites, “determining, by the edge device, whether a total number of the one or more second user devices satisfy a threshold based on the one or more first user devices satisfying another threshold.”  It is not clear whether the edge device makes the determination that the one or more first user devices satisfies the another threshold.  Claim 8 and 15 comprise a similar limitation and are rejected under a similar rationale as claim 1.
Regarding claim 5, the claim recites, “the total number of the first user devices.”  Claim 1 recites, “one or more first user devices.”  Therefore, it is not clear whether “the first user devices” is referring to “one or more first user devices” or to a plurality of first user devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445